Conference Call: Today, Tuesday, July 27, 2010 at 10:00 a.m. ET Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast/Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through August 4, 2010 Conference ID#: IntegraMed® Q2 Net Income Rose 45% to $1.6M, Adjusted EBITDA Increased 23% to $5.2M, and EPS Rose 8% to $0.14 PURCHASE, NEW YORK — July 27, 2010 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing and managing specialty healthcare facilities in the fertility and vein care markets, today announced improved results for the second quarter and the six months ended June 30, 2010. Summary Financial Results (in thousands, except per share data) Three Months Ended 6/30/10 Three Months Ended 6/30/09 % Change Six Months Ended 6/30/10 Six Months Ended 6/30/09 % Change Revenue: Attain Fertility Centers (1) $ $ +8
